Title: Comments on John Temple, [1 August] 1782
From: Thomson, Charles
To: 


Editorial Note
John Temple (1732–1798; baronet, 1786), a native of Boston and son-in-law of the influential patriot James Bowdoin, went to Great Britain in 1771 after serving as surveyor general of customs for the northern district of America, a commissioner of the Board of Customs for North America, and lieutenant governor of New Hampshire. Between 1771 and 1774 he was surveyor general of customs in Great Britain. From 1785 until his death he was British consul general in the United States (The Bowdoin and Temple Papers, Collections of the Massachusetts Historical Society, 6th ser., IX [Boston, 1897], xv–xvii; JCCWorthington Chauncey Ford et al.,
        eds., Journals of the Continental Congress, 1774–1789 (34
        vols.; Washington, 1904–37)., XXIX, 897–98).
Professing friendliness toward the American cause, Temple returned to the United States with his family in August 1778 and asked Congress for a passport permitting him to stay. Congress accompanied its refusal with the suggestion that he seek the approbation of “the State in which he means to reside” (JCCWorthington Chauncey Ford et al.,
        eds., Journals of the Continental Congress, 1774–1789 (34
        vols.; Washington, 1904–37)., XI, 858–60). In December of that year, although he had secured endorsements from the executives of New Hampshire, Massachusetts, Connecticut, and New Jersey, he found Congress still unwilling to grant his request (JCCWorthington Chauncey Ford et al.,
        eds., Journals of the Continental Congress, 1774–1789 (34
        vols.; Washington, 1904–37)., XII, 1186, 1201). Temple thereupon returned to Great Britain (Worthington Chauncey Ford, ed., Letters of William Lee, Sheriff and Alderman of London; Commercial Agent of the Continental Congress in France; and Minister to the Courts of Vienna and Berlin, 1766–1783 [3 vols.; Brooklyn, N. Y., 1891], III, 713).
In the London Courant of 6 December 1780, Temple published a statement affirming that although he was “an American by birth and in principle,” he had never been an enemy of the British. He emphatically denied that his visit to the United States in 1778 had had any connection with the peace commission headed by Frederick Howard, Earl of Carlisle, or with the secret service of Frederick North, Lord North and Earl of Guilford (Papers of MadisonWilliam T. Hutchinson, William M. E. Rachal, et al., eds., The Papers of James
          Madison (5 vols. to date; Chicago, 1962——)., III, 272, n. 2; 304, n. 8; Bowdoin and Temple Papers, Collections of the Massachusetts Historical Society, 6th ser., IX, 445–47). Not until the twentieth century would the falseness of Temple’s protestations be conclusively demonstrated (Carl Van Doren, Secret History of the American Revolution [New York, 1941], pp. 79–80).
Before returning to the United States in October 1781, Temple talked in Amsterdam with John Adams, a peace commissioner of the United States and its minister plenipotentiary-designate to the Netherlands. The issue in the present debate, as in another early in 1782, was whether a copy of the letter of 16 August 1781 to the president of Congress from Adams, telling of this conversation and cautiously expressing the opinion that his caller had no “secret and bad designs,” should be given to Temple (Wharton, Revolutionary Diplomatic CorrespondenceFrancis Wharton, ed., The Revolutionary
          Diplomatic Correspondence of the United States (6 vols.; Washington, 1889)., IV, 638–39; JCCWorthington Chauncey Ford et al.,
        eds., Journals of the Continental Congress, 1774–1789 (34
        vols.; Washington, 1904–37)., XXII, 1–2, 101–2). On both occasions the response of Congress was negative. These refusals accorded with warnings from Anne César, Chevalier de La Luzerne, minister of Louis XVI to the United States, that the British government was employing Temple in an effort to draw Congress into separate peace negotiations and away from the alliance with France (William Emmett O’Donnell, The Chevalier de La Luzerne, French Minister to the United States, 1779–1784 [Bruges, 1938], pp. 209–10).
Viewed from the political standpoint, the John Temple issue in 1778, and again in 1781–1782, illustrates the long-continued effort by many delegates in Congress to prevent foreign and domestic policies from being shaped by Richard Henry Lee and Arthur Lee of Virginia in alliance with Samuel Adams of Massachusetts and most of the other delegates from that state. Among these latter was John Lowell, whose motion on 1 August to furnish Temple with a copy of John Adams’ dispatch of 16 August 1781 occasioned the debate summarized by Charles Thomson, the secretary of Congress.
 
[1 August 1782]
Mr Madison denied that Congress had drawn any conclusions from that letter prejudicial to the character of Mr Temple. The jealousies and suspicions respecting him were grounded on his conduct which was notorious to an American. His coming from England in 1778 by the way of New York at the same time the Commissioners were sent. The person accompanying him, Doct Berkenhout, a known agent and emissary of the British ministry. His return to England without permission or notice given of his intention. The rumours and publications respecting his intercourse with the British ministry. His coming again to America at a very critical time. These were the circumstances on which the suspicions were grounded. And as it was understood that he sheltered himself under the cover of being the bearer of public dispatches from Mr Adams & appealed to a letter written in his favour by Mr Adams, Congress related only simple facts; namely that the subject of the letters with which he was entrusted & those which Mr Adams sent at the same time by another conveyance evinced that he had not the full confidence of the minister & that Mr Adams Letter did not account for his past conduct and explain his future views. He appealed to the records of Congress and to the letter just read whether these were not facts truly stated. Mr T’s conduct was at least mysterious. Congress acted properly. He was against granting him a copy of the letter, but had no objection to sending it to the Executive of Massachusetts.
